Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

JEFFREY L. SANFORD                                  GREGORY F. ZOELLER
South Bend, Indiana                                 Attorney General of Indiana

                                                    JOSEPH Y. HO
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana
                                                                                  FILED
                                                                              Aug 22 2012, 9:32 am

                               IN THE
                                                                                      CLERK
                     COURT OF APPEALS OF INDIANA                                    of the supreme court,
                                                                                    court of appeals and
                                                                                           tax court




IVAN BROWN,                                         )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 71A04-1201-CR-24
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE ST. JOSEPH SUPERIOR COURT
                          The Honorable R.W. Chamblee, Jr., Judge
                               Cause No. 71D08-1004-FB-41



                                         August 22, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BRADFORD, Judge
          Appellant-Defendant Ivan Brown appeals his conviction for Class B felony Burglary.1

Specifically, Brown contends that the evidence is insufficient to support his conviction. We

affirm.

                              FACTS AND PROCEDURAL HISTORY

          At some point during the early afternoon hours on April 24, 2010, Donnie Siders was

in his home on the 1100 block of West 7th Street in Mishawaka, when he heard his dog

barking in the backyard. Siders went to the window and saw two men, one black and one

white. Siders saw the white man pulling a suitcase and the black man carrying two

pillowcases in the alley behind his home. The men were “in a hurry” and “walking fast” in a

westward direction toward Cleveland Road. Tr. pp. 22, 28. As Siders went to the alley to

“see what they were doing,” Beth Donathen drove by and asked Siders what was happening.

Tr. p. 23. Siders informed Donathen of what he saw and asked her to follow the men, who

had proceeded north on Cleveland Road. Siders returned to the alley where he noticed the

suitcase that he had seen the white man pulling lying by a telephone pole.              Upon

investigation, Siders saw a television inside the suitcase. Siders then called the police.

          At approximately the same time that Siders saw the men, Sharry Bruster saw two men,

one black and one white, “run walking” through her neighborhood around 7th and 8th Streets

and Cleveland Road moving toward Logan Street carrying what looked like “knapsacks on

their back.” Tr. pp. 113, 114. Bruster also notified the police. In addition, Mark Tobar, who

lived approximately one-half block away from Siders, informed police and later testified that,


          1
              Ind. Code § 35-43-2-1(1) (2009).
                                                 2
at approximately the same time as Siders and Bruster, he saw two men, one black and one

white, “walking very fast” while “carrying sacks over their shoulders” cutting through his

driveway and into the alley. Tr. pp. 127, 128.

       Donathen followed the men until they were near the Family and Children Center

(“FCC”) located at Logan Street and Lincoln Way East in Mishawaka. Donathen updated

Siders of the men’s whereabouts, and Siders called the police a second time to provide them

with an update of the men’s location. Donathen saw a Mishawaka police officer arrive at the

FCC and pointed toward the men before leaving. Donathen then returned to Siders’ home.

       Officer Michael Robinson of the Mishawaka Police Department responded to the

multiple calls concerning two suspicious men running through an alley near 7th Street. While

en route, Officer Robinson was advised that the men, one white and one black, were now on

Lincoln Way in front of the FCC. Officer Robinson noticed Donathen pointing toward a

white man and a black man, who matched the description given by dispatch. The two men

were the only people in front of the FCC. Officer Robinson approached the men and ordered

them to stop. The men complied with Officer Robinson’s request, at which time he observed

that they were sweating, despite the weather being overcast and the temperature being about

sixty degrees. Officer Robinson subsequently identified the black male as Brown and the

white male as Troy Hardy.

       Sergeant Cynthia Reed of the Mishawaka Police Department arrived at the FCC,

approached Brown, and because of officer safety concerns, “patted him down for weapons.”

Tr. p. 173. During the pat-down, Sergeant Reed felt “a very large hard object in [Brown’s]

                                             3
front right pocket.” Tr. p. 173. Sergeant Reed removed the object from Brown’s pocket and

discovered that it was “a large wad of $2 bills with a … cigarette lighter in the middle of it.”

Tr. p. 174. Corporal Ahmed Jojo of the Mishawaka Police Department also found a pair of

gloves on Brown’s person.

       Hardy was placed in the back of Officer Robinson’s service vehicle, and Brown was

placed in the back of Corporal Jojo’s service vehicle. Both Officer Robinson and Corporal

Jojo drove their vehicles back to the scene of the original dispatch and spoke with Siders who

identified Hardy and Brown as the men he saw moving quickly through the alley with the

suitcase and two bags. Officer Robinson recovered the suitcase containing the television

from the alley between 6th and 7th Streets. The suitcase had a luggage tag attached which

bore the victim’s name and address. Officer Robinson later found two pillow cases that held

a laptop computer, a digital camera, a PlayStation II game console, a Nintendo DS game,

numerous video games in their cases, jewelry, and a pin in a little plastic box.

       The officers spoke with the victim who indicated that she had left her home about

12:45 p.m. to attend her son’s soccer game. While at the soccer game, the victim received a

phone call alerting her that her home had been burglarized. The victim immediately returned

home where she saw that the intruders had broken a small glass pane above the lock in her

back door and ransacked her home. Upon inspection, the victim reported that the following

items were missing from her home: a television, a PlayStation game console, a Nintendo DS,

numerous video games, a laptop computer, a digital camera, all her jewelry, a suitcase, pillow

cases, and a collection of $2 bills that she had received on holidays and birthdays from her

                                               4
grandmother as a child. The victim did not know Hardy or Brown or give either man

permission to enter her home.

       On April 27, 2010, the State charged Brown with Class B felony burglary, with Class

D theft as the intended felony. Brown’s first jury trial, which commenced on February 1,

2011, ended in a mistrial. Following a second trial, the jury found Brown guilty of Class B

felony burglary on November 16, 2011. On December 14, 2011, the trial court imposed a

thirteen-year term of incarceration with three years suspended and four years of probation.

This appeal follows.

                            DISCUSSION AND DECISION

       Brown contends that the evidence is insufficient to support his conviction for Class B

felony burglary.

       When reviewing the sufficiency of the evidence to support a conviction,
       appellate courts must consider only the probative evidence and reasonable
       inferences supporting the verdict. It is the fact-finder’s role, not that of
       appellate courts, to assess witness credibility and weigh the evidence to
       determine whether it is sufficient to support a conviction.… The evidence is
       sufficient if an inference may reasonably be drawn from it to support the
       verdict.

Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (citations, emphasis, and quotations

omitted). Inconsistencies in witness testimony go to the weight and credibility of the

testimony, “the resolution of which is within the province of the trier of fact.” Jordan v.

State, 656 N.E.2d 816, 818 (Ind. 1995). Upon review, appellate courts do not reweigh the

evidence or assess the credibility of the witnesses. Stewart v. State, 768 N.E.2d 433, 435

(Ind. 2002).

                                             5
       In order to convict Brown of Class B felony burglary, the State was required to prove

that Brown broke and entered into the dwelling of another person, “with the intent to commit

a felony in it.” Ind. Code § 35-43-2-1(1). “To establish the intent to commit a felony

element of a burglary charge, the State must prove beyond a reasonable doubt the defendant’s

intent to commit the felony specified in the charge.” Freshwater v. State, 853 N.E.2d 941,

942 (Ind. 2006) (citing Justice v. State, 530 N.E.2d 295, 296 (Ind. 1988)).

       Here, the State alleged that Brown entered the victim’s home with the intent to

commit Class D felony theft. Brown does not challenge the sufficiency of the evidence

supporting the fact-finder’s determination relating to his intent to commit the underlying

felony of theft, but rather only the sufficiency of the evidence supporting his identity as the

perpetrator of the burglary and theft. In raising his claim, Brown points to certain

inconsistencies in what the witnesses describe him and Hardy to be wearing on April 24,

2010. Brown acknowledges that conflicting evidence is generally considered most favorable

to the fact-finder’s determination, see Boggs v. State, 928 N.E.2d 855, 864 (Ind. Ct. App.

2010), trans. denied, but claims that the inconsistencies in the witnesses’ recollection as to

what he was wearing on the day in question are of such magnitude that they seriously call

into question the witnesses’ identifications of him as the perpetrator. We disagree.

       It is well-established that an eyewitness’s identification testimony is sufficient to

sustain a conviction. Rutherford v. State, 866 N.E.2d 867, 871 (Ind. Ct. App. 2007) (citing

Badelle v. State, 754 N.E.2d 510, 543 (Ind. Ct. App. 2001)); see also Lee v. State, 735

N.E.2d 1112, 1115 (Ind. 2000).

                                              6
       Any inconsistencies in identification testimony go only to the weight of that
       testimony, as it is the task of the fact-finder to weigh the evidence and
       determine the credibility of the witnesses. [Badelle, 754 N.E.2d at 543]. We
       do not weigh the evidence or resolve questions of credibility when determining
       whether the identification evidence is sufficient to sustain a conviction. Id.

Rutherford, 866 N.E.2d at 871.

       Here, the evidence demonstrates that although the witnesses had conflicting

recollections of what the perpetrators were wearing on the day in question, Siders, Bruster,

and Tobar each testified that one perpetrator was a black man and one was a white man.

Siders identified Brown as the black male that he saw carrying the bags and Hardy as the

white male that he saw pulling the suitcase. Officer Robinson testified that upon his arriving

at the FCC, Donathen, who had followed the perpetrators from the alley to the FCC,

indicated that Brown and Hardy were the individuals who had been witnessed pulling the

suitcase and carrying the bags which were subsequently found filled with the victim’s stolen

property. Furthermore, at trial, Siders positively identified Brown as the black male that he

saw carrying the bags through the alley.

       The jury, acting as the fact-finder, weighed the inconsistencies between the witnesses’

statements about what the perpetrators were wearing on the day in question and determined

that the identification of Brown was credible. The jury determined that this testimony was

sufficient to prove that Brown committed Class B felony burglary by entering the home of

the victim with the intent to commit Class D felony theft. We agree. Brown’s claim to the

contrary amounts to an invitation for this court to reweigh the evidence and to re-evaluate

issues of credibility, which, again, we will not do. See Stewart, 768 N.E.2d at 435;

                                              7
Rutherford, 866 N.E.2d at 871.

      The judgment of the trial court is affirmed.

ROBB, C.J., and BAKER, J., concur.




                                            8